RESCRIPT.
The general rule is that the expenses of determining questions which arise upon a will, occasioned by the testator, *Page 399 
shall be borne by the estate and paid out of the general assets.Sawyer v. Baldwin, 20 Pick. 373, 383, 389; Bowditch v.Soltyk, 99 Mass. 136, 141; Deane v. Home for Aged ColoredWomen, 111 Mass. 132, 135; Morse v. Stearns, 131 Mass. 389, 391; Wilson v. Squire, 13 Simons, 212, 213; AttorneyGeneral v. Lawes, 8 Hare, 32; Charter v. Charter, L.R. 7 H.L. 364.
We are of the opinion, therefore, that the motion of certain of the respondents for a reasonable allowance for counsel fees and expenses incurred in litigating the questions arising on the will should be granted.
We will hear the parties as to the amount of such allowance.